United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madisonville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1488
Issued: April 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2008 appellant filed a timely appeal of merit decisions of the Office of
Workers’ Compensation Programs dated May 30, 2007 and April 22, 2008 based on his refusal
of suitable employment and granting schedule awards for 31 percent impairment of his right
upper extremity and 25 percent impairment of his left upper extremity. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective June 10, 2007 because he refused an offer of suitable work under 5 U.S.C. § 8106; and
(2) whether appellant has established entitlement to schedule award compensation.
FACTUAL HISTORY
On June 21, 2004 appellant, then a 30-year-old part-time flexible clerk, filed an
occupational disease claim alleging that he developed pain in his hands and wrists due to casing
mail. By letter dated August 6, 2004, the Office accepted appellant’s claim for bilateral carpal

tunnel syndrome. On April 13, 2005 Dr. William K. Bell, a Board-certified orthopedic surgeon,
performed a right carpal tunnel release on appellant who returned to work limited duty on
July 19, 2005 but stopped work again on April 21, 2006.
In a March 2, 2006 note, Dr. Joshua Gettinger, a Board-certified family practitioner,
noted that he was appellant’s primary care physician. He noted that appellant had bilateral carpal
tunnel syndrome with an incomplete response to therapy. Dr. Gettinger noted that appellant was
at the end of an extensive course of rehabilitation supervised by Dr. Jeffrey Hecht, a Boardcertified physiatrist. He opined that appellant remained significantly incapacitated by his carpal
tunnel syndrome. In an April 20, 2006 note, Dr. Gettinger indicated that appellant was released
from work through May 8, 2006.
In an April 24, 2006 report, Dr. Hecht indicated that appellant had ongoing pain in his
hands and arms, worsening with activity. He noted that Dr. Gettinger would now be taking over
his treatment as appellant had failed to respond to conservative treatment.
In a May 11, 2006 report, Dr. Gettinger noted that appellant has been a patient of his
practice since 1991. He noted that appellant’s carpal tunnel syndrome began in early 2004.
Dr. Gettinger noted that appellant’s surgery failed to produce any improvement in his chronic
arm pain and limitation. He indicated that appellant has reached maximal improvement with
rehabilitation and remained significantly impaired. Dr. Gettinger stated that an April 26, 2006
nerve conduction (NCS)/electromyography (EMG) showed evidence of nerve entrapment in both
arms, bilateral median nerve entrapment at the wrist (carpal tunnel syndrome) and bilateral ulnar
nerve entrapment at the elbow. He also noted that at the time of appellant’s surgery there was
extensive fibrosis of the median nerve of the wrist. Dr. Gettinger concluded that these findings
suggested that appellant had “a marked propensity for inflammatory reactions at the sites of
occupational stress.” He further stated that, in his 26 years of primary care practice, this is the
worst case of multiple nerve entrapment he has encountered.
In a June 2, 2006 note, Dr. Gettinger ordered appellant to remain off work for the next
12 weeks.
By letter dated June 14, 2006, the Office referred appellant to Dr. Clifford L. Posman, a
Board-certified orthopedic surgeon, for a second opinion. In a report dated July 7, 2006,
Dr. Posman listed his impression as “multiple entrapment neuropathy secondary to repetitive
overuse.” He indicated that appellant had reached maximum medical improvement and noted
that further surgery was unlikely to improve his condition. Dr. Posman listed appellant’s
diagnoses as bilateral carpal tunnel syndrome and cubital tunnel syndrome. He opined that his
bilateral carpal tunnel syndrome was definitely medically connected to the repetitive overuse of
his hands as a postal clerk and that the cubital tunnel syndrome was more than likely related to
these activities as well. Dr. Posman noted that appellant’s complaints were not modified by the
carpal tunnel release surgery or extensive physical therapy. He did not believe that appellant was
capable of performing the normal job duties eight hours a day, but did believe that he could
perform limited duties eight hours a day. Dr. Posman noted that appellant was limited to
repetitive movements with his wrists and elbows of one to two hours a day and pushing, pulling
and lifting of 10 pounds one to two hours a day.

2

By letter dated August 8, 2006, the Office accepted appellant’s claim for bilateral cubital
tunnel syndrome.
The record contains a modified job offer (limited-duty employee) dated August 30, 2006
made by the employing establishment for employment as a distribution/window clerk. The
duties listed included one hour delivering express mail, picking up and delivering missent mail
and performing MCDC scans; one hour of monitoring and clearing afternoon accountable mail,
monitoring lobby and picking up trash from parking lot; one hour of performing collection on
Saturdays and Wednesday (limited dispatch); and three hours of answering telephone, going to
bank, running errands and ordering supplies and equipment. The employing establishment noted
that the physical demands of this job included driving a vehicle for 1 hour, walking 1 hour,
sitting/standing/bending for 6 hours, lifting and manipulation (within restrictions) for 2 hours and
pushing/pulling/writing for 0.5 hours. An attachment indicated that appellant could also case
mail for one hour, accept passport applications for one hour and provide window relief for one
hour.
By letter dated August 30, 2006, appellant indicated that he could not return to work at
this time pursuant to the physician’s advice. He attached a note dated August 29, 2006 wherein
Dr. Gettinger indicated that he had reviewed the modified job offer from the employing
establishment of August 30, 2006 and that appellant was unable to perform these duties at that
level due to severe intractable pain, worsened at lower levels of activity than proposed.
In a September 6, 2006 report, Dr. Gettinger again indicated that, in his medical
judgment, appellant was currently unable to perform the activities listed in the recent modified
job offer. He noted that it would be difficult for appellant to work more than two hours per day
total at virtually any workplace activity due to severe and unremitting pain. Dr. Gettinger opined
that even that level of activity would carry a risk of exacerbating his neuropathy and might lead
to further and permanent damage. He noted that he agreed with most of Dr. Posman’s report, but
disagreed with regard to appellant’s ability to perform the requirements of the job offer.
Dr. Gettinger noted that, any time appellant returned to work of comparable intensity, this
resulted in severe pain and contributed to the progression of his disease. He noted that, since
appellant was removed from work, he has been unable to tolerate activity at home of much lower
intensity than described for more than short periods of time. Dr. Gettinger concluded that the
finding of unusually severe fibrosis at the time of carpal tunnel surgery indicates a significant
risk of progression should he push his limits.
By letter dated October 4, 2006, the Office determined that a conflict existed between
Dr. Gettinger, appellant’s treating physician, who opined that he was unable to work in any
capacity and Dr. Posman, the second opinion examiner, who opined that he is able to work eight
hours a day with restrictions. Accordingly, it referred appellant to Dr. Richard Albert Bagby, a
Board-certified orthopedic surgeon, to resolve the conflict. In an opinion dated November 8,
2006, Dr. Bagby indicated that he reviewed the August 30, 2006 job offer and believed that
appellant was capable of performing this job. He noted that appellant withholds and give less
than good motor effort on most manual testing. Dr. Bagby also noted that appellant had positive
EMG/NCV reports of multiple compressions of carpal and cubital tunnels but with the absence
of atrophy or anatomically consistent motor weaknesses he would not be said to have severe
compressive neuropathy. He opined that appellant can work an eight-hour day with restrictions.

3

Dr. Bagby noted that appellant indicated that it was his goal to retire and pursue additional
medical treatment. Finally, he indicated that he reviewed the modified job offer of August 30,
2006 and that appellant was “capable of this.”
On December 22, 2006 Dr. Gettinger indicated that appellant was released from work for
the next four weeks.
On January 23, 2007 appellant filed claims for schedule awards. In support thereof, he
submitted an August 4, 2006 report, wherein Dr. Hecht concluded that appellant’s total upper
extremity impairment using the Combined Values Charts of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A, Guides) (5th ed. 2001) for both of
his arms was 48 percent, which converted to a whole person impairment of 29 percent.
Appellant also noted that he would allow an additional 3 percent for pain to produce a total
whole person impairment of 31 percent.1
On February 6, 2007 the Office asked the Office medical adviser to determine appellant’s
impairment rating. The Office medical adviser determined that appellant had a 31 percent
impairment to his right upper extremity and a 25 percent impairment of the left upper extremity
pursuant to the A.M.A., Guides.2 He also set the date of maximum medical improvement as
August 4, 2006.
By letter to appellant dated March 28, 2007, the Office indicated that the position of
window distribution clerk, offered by the employing establishment on August 30, 2006, was
found to be suitable and that he had 30 days to either accept the position or provide an
explanation of reasons for rejecting the position
By letter to appellant dated April 11, 2007, the Office of Personnel Management
indicated that his application for disability retirement had been approved.

1

Dr. Hecht found 25 percent upper extremity impairment due to right median neuropathy at the wrist (carpal
tunnel syndrome), referencing Table 16-15, page 492 and 495 of the A.M.A., Guides. Utilizing the same reference,
he found that appellant had a 20 percent upper extremity due to left median neuropathy at the wrist (carpal tunnel
syndrome). Dr. Hecht concluded that the total upper extremity impairment from carpal tunnel syndrome using the
Combined Values Chart was 40 percent. He indicated that this would equal a 24 percent whole person impairment
to which he would add 3 percent for pain, to equal a whole person impairment of 26 percent. Dr. Hecht then found
impairment due to ulnar neuropathy at the elbow was 8 percent on the right and 6 percent on the left, which would
convert to total upper extremity impairment of 48 percent, which would equal a 29 percent impairment of the whole
person and that when 3 percent was added for pain, would produce a whole person impairment of 31 percent.
2

The Office medical adviser noted that appellant had bilateral carpal tunnel syndrome and cubital tunnel
syndrome with surgical release right carpal tunnel syndrome on April 13, 2005. He noted residual Grade 2 sensory
deficit right median nerve and Grade 4 motor and sensory deficit right median nerve. The Office medical adviser
noted that based on the A.M.A., Guides, appellant was entitled to a 25 percent right upper extremity impairment for
median nerve and an 8 percent impairment for right upper extremity for ulnar never which equaled a 31 percent
impairment of the right upper extremity. A.M.A., Guides 492, Table 16-15; 482, Table 16-10a; 484, Table 16-11a.
He further noted that appellant had a Grade 3 sensory deficit (left) median nerve and Grade 4 motor and sensory
deficit of the left ulnar nerve, which equaled a 20 percent impairment of the left upper extremity for the median
nerve and a 6 percent impairment for ulnar nerve for a 25 percent impairment of the left upper extremity pursuant to
the A.M.A., Guides.

4

By note dated April 24, 2007, appellant indicated that his physician stated that he was
unable to return to work. He attached an April 24, 2007 report, wherein Dr. Gettinger indicated
that he had reviewed the position offered on August 30, 2006 and determined that appellant was
unable to return to work at that level at this time. Dr. Gettinger noted that appellant required
assistance in daily activities and that persisting in tasks beyond his limits will likely give him a
greater disability. He also noted that, due to his medication, appellant has severe fatigue and
requires a two to four hour nap everyday. Dr. Gettinger noted that he was concerned that
returning appellant to work will accelerate and worsen the degree of disability and result in
increased pain. He also disagreed with Dr. Bagby and indicated that appellant was a large
framed person and has considerable decrease in muscle tone in hands and arms. Dr. Gettinger
noted that no other person questioned appellant’s efforts at the test. Finally, he concluded that
his findings were consistent with appellant’s EMG. Dr. Gettinger found that appellant could not
return to work due to heavy medication, fatigue, disabling severe pain and numbness and the
likelihood of any activity worsening his condition.
By letter dated May 4, 2007, the Office informed appellant that it considered his reasons
for refusing the accepted position and did not find them valid. It indicated that they reviewed
appellant’s additional medical evidence. Furthermore, the Office indicated that the employing
establishment noted that the position remained available. It informed appellant that he had
15 days to accept the position.
By decision dated May 30, 2007, the Office found that appellant’s entitlement to further
compensation for wage loss as well as compensation for permanent impairment to a scheduled
member was to be terminated effective June 10, 2007 due to failure to accept suitable work. It
noted that the decision did not affect appellant’s entitlement to medical benefits.
By letter dated June 24, 2007, appellant indicated that he was only seeking a schedule
award (not other workers’ compensation benefits), that he was never intentionally noncompliant
with the Office regulations and that he did not refuse to work. He indicated that, on the date that
he received the letter instructing him to return to work within 15 days, he called the supervising
postmaster and was informed that he no longer had a job to return to as his separation date was
April 16, 2007.
On June 28, 2007 appellant requested an oral hearing.
By letter dated June 24, 2007, appellant noted that the only benefit he was seeking was
the schedule award that he was not intentionally noncompliant with the regulations and that he
did not refuse work. He further indicated that, on the same date he received the Office’s May 4,
2007 letter indicating that he needed to return to work within 15 days, he called the employing
establishment and was informed as he retired and his separation date was April 16, 2007, he no
longer had a job to return to. Appellant also discussed his continuing medical disability, his
inability to do things in his personal life, his medical treatment and his aspirations at the
employing establishment.

5

In a June 24, 2007 update of appellant’s condition, Dr. Gettinger indicated that appellant
remained severely limited due to pain and weakness from his carpal tunnel syndrome. He noted
that there had been no changes in his clinical status, limitations or medication treatment since the
April 24, 2007 letter.
In a June 28, 2007 letter, a representative of the employing establishment indicated that
appellant applied for retirement status and that this was granted April 16, 2007, which was prior
to the final termination of his compensation benefits. He indicated that appellant told him that he
did not understand that he could be required to return to work after retirement was processed.
In a June 28, 2007 letter to the Office, a representative from the employing establishment
indicated that she spoke with appellant and that she explained that the offer of limited duty
continued to be an alternative to total disability even if appellant retired.
On July 6, 2007 the Office received a copy of an April 11, 2007 letter from the Office of
Personnel Management approving appellant’s application for disability retirement.
At the hearing held on December 5, 2007 appellant and his wife testified that when he
received his 15-day notice that he had to return to work, he called the postmaster but the
postmaster told him that he could not come back to work because he had retired. He also
testified that he believed that there was a misunderstanding with Dr. Posman and that he wished
he could have gone back to clear it up. Appellant also testified that he did not believe that he
could perform the position offered.
In an undated letter received by the Office on January 11, 2008, Postmaster Billy J.
Morgan indicated that he no longer had access to appellant’s employment records and was
relying on his memory. He indicated that appellant rejected the August 30, 2006 job offer as not
within his restrictions. Postmaster Morgan noted that appellant contacted him near the first of
May 2007 and stated that the Office was requiring him to return to work. He indicated that,
previously, he had an e-mail saying that appellant had accepted disability retirement. Postmaster
Morgan indicated that he spoke with the Office and they told him that even if appellant accepted
retirement, he would still have to return to work if he wished to receive compensation.
By decision dated January 30, 2008, the hearing representative affirmed the termination
of appellant’s compensation benefits.
In an April 18, 2008 note, the Office medical adviser reviewed the latest notes by
appellant’s family practitioners, but concluded that his assessment of appellant’s impairment
rating remained unchanged.
By decision dated April 22, 2008, the Office issued a decision finding that appellant had
a 31 percent permanent loss of use of his right arm and a 25 percent permanent impairment of the
left arm. The date of maximum medical improvement was August 4, 2006. However, the Office
noted that appellant was paid wage-loss compensation from August 4, 2006 through June 10,
2007 (when his benefits were terminated), which covered the same period as the period of the
schedule award. Accordingly, it did not issue a schedule award because appellant could not be
paid benefits for a schedule award and wage-loss compensation concurrently.

6

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 Section 8106(c)(2) of the Federal Employees’
Compensation Act4 provide that a partially disabled employee who refuses or neglects to work
after suitable work is offered to, procured by or secured for the employee is not entitled to
compensation.5 The Office may not terminate compensation without establishing that the
disability ceased or that it is no longer related to the employment.6 The Board has stated that
monetary compensation payable to an employee under section 8107 are payments made from the
Employees Compensation Fund and are, therefore, subject to penalty provision of section
8106(c).7
Section 10.517(a) of the Act’s implementing regulations provide that an employee who
refused to work after suitable work has been offered to or secured for the employee, has the
burden of showing that such refusal or failure to work was reasonable or justified.8 Pursuant to
section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.9
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.10
ANALYSIS -- ISSUE 1
The Board finds that a conflict in medical opinion arose between Dr. Gettinger,
appellant’s treating physician, who opined that he was not able to work in any capacity, and
Dr. Posman, the second opinion examiner, who opined that he was able to work with restrictions.
Accordingly, the Office referred appellant to Dr. Bagby, an impartial medical examiner, to
resolve the conflict. In a November 8, 2006 opinion, Dr. Bagby indicated that appellant was
capable of working eight hours a day with restrictions and noted that he was capable of
performing the offered position of window distribution clerk. The Board notes that Dr. Bagby
indicated that appellant gave less than good effort on most manual testing. Dr. Bagby also noted
3

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8106(c)(2); see also Linda D. Guerrero, 54 ECAB 556 (2003).

6

Ronald M. Jones, 52 ECAB 190 (2000); Arthur R. Reck, 47 ECAB 339 (1995).

7

Sandra A. Sutphen, 49 ECAB 174 (1997); Stephen R. Lubin, 43 ECAB 564 (1992).

8

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 6.

9

Supra note 8 at § 10.516; see Kathy E. Murray, 55 ECAB 288 (2004).

10

Manuel Gill, 52 ECAB 282 (2001).

7

that although appellant had positive EMG/NCV reports of multiple compressions of carpal and
cubital tunnels, in the absence of atrophy or anatomically consistent motor weaknesses he would
not be said to have severe compressive neuropathy. As this impartial opinion is based on a
proper factual and medical background and is, therefore, entitled to special weight.11
Accordingly, the Office properly relied upon the opinion of Dr. Bagby, the impartial medical
specialist, in determining that appellant had failed to accept suitable employment and in
terminating his compensation benefits.
The Board further notes that the Office complied with its procedural requirements in
advising appellant that the position was found suitable, providing him with the opportunity to
accept the position or provide his reasons for refusing the job offer and notifying him of the
penalty provision of section 8106(c).12 Appellant retired on April 16, 2007. Retirement,
however, is not considered an acceptable reason for refusing an offer of suitable work.13
Appellant chose to retire on medical disability rather than attempt the offered position.
Appellant contended that the position was no longer available to him after he retired.
However, other than the letters and testimony of appellant and his wife, there is no supporting
evidence that indicates that the job offer was not available. The employing establishment noted
in a June 28, 2007 letter, that explained that the offer of limited duty continued to be an
alternative to total disability even if appellant retired. Postmaster Morgan indicated that,
pursuant to appellant’s call in May 2007, he contacted the Office and was informed that even if
appellant accepted retirement, if he wished to continue to receive compensation benefits, he must
return to work. He indicated that he relayed this information to appellant. There is no indication
from Postmaster Morgan that the offered position was no longer available. Finally, the Office
noted in its May 4, 2007 letter that it had contacted the employing establishment and the position
was still available. Accordingly, appellant has not established that the position was no longer
available.
Accordingly, the Office properly terminated appellant’s compensation for refusal to
accept suitable employment.
LEGAL PRECEDENT -- ISSUE 2
Office regulations provide that in a termination under section 8106(c) of the Act a
claimant has no further entitlement to compensation under sections 8105, 8106 and 8107 of the
Act which includes payment of continuing compensation for permanent impairment of a
scheduled member.14 The Board has found that a refusal to accept suitable work constitutes a

11

Darlene R. Kennedy, 57 ECAB 414 (2006).

12

See Bruce Sanborn, 49 ECAB 176 (1997).

13

See Robert P. Mitchell, 52 ECAB 116 (2000) (where the claimant chose to receive disability retirement benefits
rather than accept a position offered by the employing establishment).
14

5 U.S.C. § 8106(c). See also 20 C.F.R. § 10.517(a).

8

bar to receipt of a schedule award for any impairment which may be related to the accepted
employment injury.15
ANALYSIS -- ISSUE 2
Appellant contends that he is not seeking wage-loss compensation but rather is seeking
payment of his schedule award. He does not challenge the Office’s determination that he
sustained a 31 percent impairment of his right upper extremity and a 25 percent impairment of
his left upper extremity. Rather, appellant challenges the Office’s determination that he was not
entitled to receive a schedule award despite this finding of impairment.
The Board notes that the Office found that appellant’s date of maximum medical
improvement was August 4, 2006. As appellant’s schedule award commences on the date of
maximum medical improvement, any such award would have commenced on August 4, 2006.
However, at that time he was still receiving wage-loss compensation. An employee cannot
concurrently receive compensation under a schedule award and compensation for disability for
work.16 With regard to the period of time after the termination of benefits on June 10, 2007 due
to appellant’s refusal to accept suitable work, refusal to accept suitable work is a bar to schedule
award benefits.17 The Board, therefore, finds that appellant’s refusal to accept suitable work
constitutes a bar to his receipt of a schedule award for any impairment which may be related to
the accepted injury following the termination of his benefits.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
June 10, 2007 because he refused an offer of suitable work under 5 U.S.C. § 8106. The Board
further finds that appellant has not established entitlement to schedule award compensation.

15

See Stephen R. Lubin supra note 7.

16

L.H., 58 ECAB ___ (Docket No. 06-1691, issued June 18, 2007); Michael J. Biggs, 54 ECAB 595 (2003).

17

Stephen R. Lubin, supra note 7.

9

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 22, 2008 and December 5 and May 30, 2007 are affirmed.
Issued: April 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

